PER CURIAM:
Respondent, the warden of Auburn State Prison, appeals from an order of the United States District Court for the Eastern District of New York, Jack B. Weinstein, Judge, granting the application of petitioner, John Griffin, for a writ of habeas corpus.
 Petitioner applied for the writ on the ground that his 1959 plea of guilty to robbery in the second degree was coerced. The district court properly ordered a hearing to test the validity of his allegations. At the hearing oral evidence as to coercion was presented. Crediting this evidence, the court found that the plea had been coerced and granted the writ. Determination of the credibility of this evidence was within the power of the trier of the facts. We cannot say that his conclusion was “clearly erroneous”; therefore we must affirm. Rule 52(a), Federal Rules of Civil Procedure.
Affirmed.